DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-28 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination a black powder detector comprising: a flow cell configured to attach to a flow-line and to receive a side-stream from the flow-line for analysis, the flow cell being separate from the flow-line, and a pinhole positioned between the second side and the first optical detector and configured to filter forward scattered light below a predefined threshold. 
Regarding claim 10, the prior arts of record fail to teach either singly or in combination a method comprising: flowing a side-stream of the flow from the flow-line, through a flow cell fluidically connected to the flow-line, and back to the flow-line, the flow cell being separate from the flow-line, determining a first attenuation of the optical signal detected by the first detector and a second attenuation of the scattered optical signal detected by the second detector; and determining a contamination level based on the determined attenuation of the optical signal and the scattered optical signal.
Regarding claim 21, 
Regarding claim 24, the prior arts of record fail to teach either singly or in combination a black powder detector comprising one or more processors configured to determine whether detected changes to a black-powder concentration occur based on changes to a transmitted-light intensity; and verify whether the detected changes are correct based on comparing the changes in the transmitted-light intensity to changes in a scattered-light intensity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DON J WILLIAMS/Examiner, Art Unit 2878  




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878